Citation Nr: 0432871	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  01-07 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether there was clear and unmistakable error in the May 
1990 rating decision, which granted a 20 percent evaluation 
for chronic lumbosacral strain with degenerative narrowing, 
L5-S1.  

2.  Whether there was clear and unmistakable error in the 
December 1993 rating decision, which continued a 20 percent 
evaluation for chronic lumbosacral strain with degenerative 
narrowing, L5-S1.

3.  Whether there was clear and unmistakable error in the 
July 1999 rating decision, which granted a 40 percent 
evaluation for chronic lumbosacral strain with degenerative 
narrowing, L5-S1.  

4.  Entitlement to service connection for hiatal hernia.

5.  Entitlement to service connection for gastroesophageal 
ulcer.

6.  Entitlement to service connection for pyelonephritis.

7.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to February 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2000, May 2001, and September 2002 
rating decisions of the Portland, Oregon, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the February 
2000 rating decision, the RO denied entitlement to a total 
rating for compensation based upon individual 
unemployability.  In the May 2001 rating decision, the RO 
determined that the May 1990, December 1993, and July 1999 
rating decisions did not contain clear and unmistakable 
error.  In the September 2002 rating decision, the RO denied 
service connection for hiatal hernia, gastroesophageal ulcer, 
and pyelonephritis.

In March 2004, the veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.  At the hearing, the veteran withdrew the issue 
of entitlement to service connection for stasis dermatitis.  
Thus, that issue is not part of the current appellate review.

The veteran has raised an issue of entitlement to an 
evaluation in excess of 40 percent for chronic lumbosacral 
strain with degenerative narrowing, L5-S1.  As this claim has 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The issue of entitlement to a total rating for compensation 
based upon individual unemployability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The May 1990 rating decision, which granted a 20 percent 
evaluation for chronic lumbosacral strain with degenerative 
narrowing, L5-S1, is supportable.  

2.  The December 1993 rating decision, which continued the 
20 percent evaluation for chronic lumbosacral strain with 
degenerative narrowing, L5-S1, is supportable.  

3.  The July 1999 rating decision, which granted a 40 percent 
evaluation for chronic lumbosacral strain with degenerative 
narrowing, L5-S1, is supportable.  

4.  There is no competent evidence of a nexus between the 
post service diagnosis of hiatal hernia and service or the 
service-connected lumbosacral strain with degenerative 
narrowing, L5-S1.

5.  There is no competent evidence of a nexus between the 
post service diagnosis of gastroesophageal ulcer and service, 
or the service-connected lumbosacral strain with degenerative 
narrowing, L5-S1, to include manifestations of an ulcer 
within one year following the veteran's discharge from 
service.

6.  There is no competent evidence of current pyelonephritis.


CONCLUSIONS OF LAW

1.  The May 1990 rating decision, which granted a 20 percent 
evaluation for chronic lumbosacral strain with degenerative 
narrowing, L5-S1, does not contain clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (2004).

2.  The December 1993 rating decision, which continued the 
20 percent evaluation for chronic lumbosacral strain with 
degenerative narrowing, L5-S1, does not contain clear and 
unmistakable error.  38 C.F.R. § 3.105(a).

3.  The July 1999 rating decision, which granted a 40 percent 
evaluation for chronic lumbosacral strain with degenerative 
narrowing, L5-S1, does not contain clear and unmistakable 
error.  38 C.F.R. § 3.105(a).

4.  Hiatal hernia was not incurred in or aggravated by 
service and is not proximately due to or the result of 
medication taken for the service-connected lumbosacral strain 
with degenerative narrowing, L5-S1.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).

5.  Gastroesophageal ulcer was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service, and is not proximately due to or the result of 
medication taken for the service-connected lumbosacral strain 
with degenerative narrowing, L5-S1.  38 U.S.C.A. §§ 1110, 
1101, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), 3.310 (2004).

6.  Pyelonephritis was not incurred in or aggravated by 
service and is not proximately due to or the result of 
medication taken for the service-connected lumbosacral strain 
with degenerative narrowing, L5-S1.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and the representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Initially, the Board notes that regarding the claims alleging 
clear and unmistakable error in prior rating decisions, the 
VCAA does not apply to those types of claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (Holding VCAA 
inapplicable to claims of clear and unmistakable error).  

Regarding the claims for service connection, the Board finds 
that the VA's duties under the VCAA and the implementing 
regulations have been fulfilled.  The veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that the June 2001 letter and the 
September 2002 rating decision and the May 2003 statement of 
the case sent to the veteran informed him of the information 
and evidence needed to substantiate the claims and complied 
with the VA's notification requirements.  The communications, 
such as the VCAA letter from June 2001, explained the 
evidence needed to establish service connection, what 
evidence was of record regarding his claims for service 
connection, and also requested that the veteran submit VA 
Form 21-4142, Authorization for Release of Information, to 
help obtain additional medical records which would 
substantiate his claims.  The letter also described what 
evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO also supplied the veteran with the applicable 
regulations in the May 2003 statement of the case.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the veteran, both 
private and VA.  There are VA medical records, dated from 
1999 to 2002, and private medical records, dated from 1998 to 
2001.  The veteran has not indicated the existence of any 
additional records that would aid in substantiating the 
claim.  Additionally, VA provided examinations for the claims 
for service connection.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claims.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claims, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Clear and unmistakable error

Under the provisions of 38 C.F.R. § 3.105(a), an RO rating 
decision may be reversed or amended if that adjudication is 
clearly and unmistakably erroneous. Otherwise prior rating 
decisions are final.  38 U.S.C.A. § 7105 (West 2002).

The United States Court of Appeals for Veterans Claims 
(Court) has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).  Further, "[a] 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior [RO decision]."  Id. at 314.  Additionally, the 
Court stated:

A claim of [clear and unmistakable error] 
is based upon an assertion that there was 
an incorrect application of the law or 
fact as it existed at the time of the 
disputed adjudication.  [Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en 
banc).]  Since an analysis of whether 
[clear and unmistakable error] has been 
committed may only proceed on the record, 
id., evidence that was not part of the 
record at the time of the prior 
determination may not form the basis of a 
finding that there was an act of clear 
and unmistakable error.

Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  

The Court, has stated that "[c]lear and unmistakable error 
is a very specific and rare kind of 'error.'  It is the kind 
of error, of fact or law, that when called to the attention 
of the reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993), review en banc denied, 6 Vet. App. 
162 (1994).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92 
(1995); Russell, 3 Vet. App. at 310; Damrel v. Brown, 6 Vet. 
App. 242 (1994).  The alleged error must be of fact or of 
law, and when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993), en banc review denied, 6 Vet. App. 162 (1994).

The criteria relating to the lumbar spine remained the same 
from 1990 to 1999, and is provided below.

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine warrants a 10 percent evaluation; moderate 
limitation warrants a 20 percent evaluation; and severe 
limitation of motion warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

Under Diagnostic Code 5293, mild intervertebral disc syndrome 
warrants a 10 percent evaluation, moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation, evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Evidence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent rating.  Id.  

Under Diagnostic Code 5295, lumbosacral strain is assigned a 
noncompensable evaluation when there are slight, subjective 
symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 
10 percent evaluation is warranted when it is manifested by 
characteristic pain on motion.  Id.  A 20 percent evaluation 
is warranted if there is muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in a 
standing position.  Id.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of the joint space.  Id.  

A.  May 1990 rating decision

The veteran contends that the May 1990 decision, which 
granted a 20 percent evaluation for lumbosacral strain with 
degenerative narrowing, L5-S1, is clearly and unmistakably 
erroneous for not granting a 40 percent evaluation.  
Specifically, he asserts that his symptoms more closely 
approximated the 40 percent evaluation and yet only a 
20 percent evaluation was assigned.  The veteran states he 
had marked limitation of motion, loss of lateral motion with 
osteoarthritis, and narrowing of the joint.  Additionally, he 
states that there was no mention of Goldthwaite test, and 
therefore the examination should have been considered 
inadequate for rating purposes.

A description of the relevant evidence of record at the time 
of the May 1990 rating decision follows:

The veteran was granted service connection for lumbosacral 
strain with degenerative narrowing, L5-S1 in a May 1970 
rating decision and assigned a noncompensable evaluation.  

In January 1990, the veteran submitted a claim for an 
increased evaluation for the service-connected low back 
disorder.  Private medical records were received.  One of the 
records, dated August 1989, showed that the veteran had 
sustained an injury on August 22, 1989, and that the veteran 
had lower back pain.  An April 1990 private medical record 
shows that the doctor of chiropractic medicine stated he had 
treated the veteran from April 1982 to June 1982 for severe 
lumbar strain/sprain.  Other private medical records were 
silent for any back complaints or diagnoses.

An April 1990 VA examination report shows that the veteran 
reported severe chronic pain in his lower back, which 
radiated into the buttock area.  He denied any numbness in 
the lower extremities.  Physical examination revealed that 
the veteran's gait was "rather stiff."  Heel and toe 
walking was "OK."  The veteran could flex forward and reach 
to four inches below the knees.  Percussion of the flexed 
spine was not bothersome.  Flexion was to 70 degrees, 
extension to 25 degrees, rotation to 30 degrees, bilaterally, 
and lateral bending to 25 degrees, bilaterally.  Reflexes 
were normal at both the knees and the ankles.  Extensor 
muscles and sensation were normal in the lower legs and feet.  
Straight leg raising was easily tolerated to 80 degrees.  
There was mild lumbosacral tenderness.  X-rays of the lumbar 
spine showed degeneration at the lower two levels with the 
worst being at L4-L5.  The examiner noted there was sclerosis 
in the bone without the lumbosacral facets.  He entered a 
diagnosis of chronic lower lumbar back symptoms superimposed 
on degenerative stiffness and instability.  

In the May 1990 rating decision, the RO stated that the 
evidence established an increased evaluation based upon 
moderate limitation of motion of the lumbar spine and granted 
a 20 percent evaluation.  

As stated above, the veteran has stated that the evidence 
established that the veteran's symptoms more closely 
approximated the 40 percent evaluation under Diagnostic Code 
5295 

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of clear and 
unmistakable.  Fugo, 6 Vet. App. at 43-44 ("[i]t must always 
be remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error'" and, there is a 
"presumption of validity to otherwise final decisions" and 
the "presumption is even stronger" when such cases are 
collaterally attacked on the basis of error).  

The Board has carefully reviewed the evidence of record and 
the law extant at the time of the May 1990 rating decision 
and finds that the veteran has failed to show that that 
rating decision was clearly and unmistakably erroneous, 
particularly to the extent that had any alleged error not 
been committed, the outcome in the case would have been 
manifestly different.  See Fugo, 6 Vet. App. at 44.  At the 
time of the May 1990 rating decision, there was evidence that 
the veteran had some limitation of motion of the lumbar 
spine.  However, percussion of the lumbar spine was not 
"bothersome" and there was mild lumbosacral tenderness.  
Sensation was normal in the lower extremities.  

The veteran argues, in effect, that a higher rating should 
have been assigned since the evidence demonstrated that he 
had severe limitation of motion and that the RO should have 
determined that his disability picture more closely 
approximated the 40 percent evaluation under Diagnostic Code 
5295.  These arguments, however, amount only to a dispute 
with the weighing and evaluation of the evidence then of 
record.  This is the type of allegation that cannot, as a 
matter of law, form the basis for clear and unmistakable 
error.  A mere disagreement with how the RO evaluated the 
facts before it does not constitute an allegation that is 
adequate to raise a clear-and-unmistakable-error claim.  
Luallen, 8 Vet. App. at 96.  Additionally, the veteran's 
allegation that the failure to address the Goldthwait's sign 
in the examination report caused, at worst, an incomplete 
record as opposed to an incorrect record, which would not be 
a valid claim for clear and unmistakable error.  Caffrey, 6 
Vet. App. at 383.  

The Court had further noted that the determinative issue in a 
claim for clear and unmistakable error is not evidentiary but 
legal, "i.e., has the appellant complied with the legal 
requirements to plead a [clear and unmistakable error] 
claim."  The same issue is inherent in this case.  The 
veteran has raised questions concerning the weighing or 
interpretation of the evidence, but he has not provided 
persuasive reasons as to why the result would have been 
manifestly different but for the alleged error.  Fugo, 6 Vet. 
App. at 44.  A clear and unmistakable error is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed."  Russell, 3 Vet. App. at 314.  Here, the 
Board finds that the RO's determination that the veteran 
warranted a 20 percent evaluation is, at worst, debatable, 
which cannot form the basis of a valid claim for clear and 
unmistakable error.

Based upon the above reasons, the Board finds that the RO's 
determination in May 1990 to assign a 20 percent evaluation 
for lumbosacral strain with degenerative narrowing, L5-S1 
cannot constitute clear and unmistakable error.

B.  December 1993 rating decision

The veteran contends that the December 1993 rating decision 
was clearly and unmistakably erroneous because he had 
submitted a claim for an increased  evaluation and had 
submitted medical evidence that his disability had gotten 
worse.  The veteran stated that the rating specialist did not 
afford the veteran an examination and rated the veteran based 
upon the private medical record.  He asserts that the medical 
evidence "indisputably" provided documentation of an 
increase in the service-connected disability.  

A description of the relevant evidence of record at the time 
of the December 1993 rating decision follows:

In December 1993, the veteran's wife submitted a statement, 
asserting that the veteran's back disorder had become worse.  

A December 1993 private medical record shows that the veteran 
was examined for chronic low back pain.  Physical examination 
revealed increased muscular rigidity in the right lumbar 
paravertebral muscles, as well as mild/moderate pain in the 
right sacroiliac joint region.  There was no evidence of 
atrophy of the musculature of the lower extremities.  
Goldthwait test elicited right low back pain with the left 
test at 30 degrees and the right test at 45 degrees.  The 
Patrick-Faber test was negative, bilaterally, as was straight 
leg raising.  The veteran had 60 degrees of flexion, 
18 degrees of extension, 30 degrees of left and right 
rotation, and 20 degrees of left and right lateral flexion.  
Motor strength was 5/5, bilaterally.  Ankle jerk was 1+ on 
the left and a trace on the right.  Sensory perception was 
diminished.  The diagnosis was chronic lumbar strain/sprain 
with associated degenerative stiffness and instability.  The 
private physician stated that it appeared that the veteran's 
condition had worsened since the April 1990 examination, 
particularly as to range of motion of the lumbar spine.  

In the December 1993 rating decision, the RO stated that the 
veteran had not had any back surgery and was not on any 
medication for his back.  It reported the findings in the 
private medical record and stated that the evidence did not 
show severe limitation of motion of the lumbar spine or 
evidence of severe lumbosacral strain with listing of the 
whole spine to the opposite side, marked limitation of 
forward bending, loss of lateral motion or abnormal mobility 
on forced motion.  Therefore, it determined that an 
evaluation in excess of 20 percent was not warranted.

The Board has carefully reviewed the evidence of record and 
the law extant at the time of the December 1993 rating 
decision and finds that the veteran has failed to show that 
that rating decision was clearly and unmistakably erroneous, 
particularly to the extent that had any alleged error not 
been committed, the outcome in the case would have been 
manifestly different.  See Fugo, 6 Vet. App. at 44.  At the 
time of the December 1993 rating decision, there was evidence 
that the veteran had limitation of motion of the lumbar 
spine, which limitation was more severe than what was shown 
in the April 1990 examination report.  Motor strength in the 
back was 5/5.  

The veteran argues, in effect, that because the December 1993 
examination report showed worse limitation of motion than the 
April 1990 examination report, a higher rating should have 
been assigned.  These arguments, like those made regarding 
the May 1990 rating decision, amount only to a dispute with 
the weighing and evaluation of the evidence then of record.  
This is the type of allegation that cannot, as a matter of 
law, form a valid basis for a claim of clear and unmistakable 
error.  A mere disagreement with how the RO evaluated the 
facts before it does not constitute an allegation that is 
adequate to raise a clear-and-unmistakable claim.  Luallen, 
8 Vet. App. at 96.  The Board agrees that the veteran's 
limitation of motion had worsened since the December 1993 
rating decision, but that does not mean that such a finding 
automatically equated to a finding that the limitation of 
motion is "severe."  There are variations within moderate 
limitation of motion that would still fall under "moderate" 
limitation of motion.  

The Court had further noted that the determinative issue in a 
claim for clear and unmistakable error is not evidentiary but 
legal, "i.e., has the appellant complied with the legal 
requirements to plead a [clear and unmistakable error] 
claim."  The same issue is inherent in this case.  The 
veteran has raised questions concerning the weighing or 
interpretation of the evidence, but he has not provided 
persuasive reasons as to why the result would have been 
manifestly different but for the alleged error.  Fugo, 6 Vet. 
App. at 44.  A clear and unmistakable error is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed."  Russell, 3 Vet. App. at 314.  Here, the 
Board finds that the RO's determination that the veteran 
still warranted no more than a 20 percent evaluation is, at 
worst, debatable, which cannot form the basis of a valid 
claim for clear and unmistakable error.

Based upon the above reasons, the Board finds that the RO's 
determination in December 1993 to continue the 20 percent 
evaluation for lumbosacral strain with degenerative 
narrowing, L5-S1 cannot constitute clear and unmistakable 
error.

C.  July 1999 rating decision

The veteran contends that the July 1999 rating decision was 
clearly and unmistakably erroneous because had VAOPGCPREC 23-
97 and DeLuca v. Brown, 8 Vet. App. 202 (1995), been 
appropriately applied to the veteran's claim for increase, 
then he would have been granted a higher evaluation and the 
severity of the limitation of motion would have necessitated 
the referral of the claim to the C&P Director for an 
extraschedular evaluation.  

A description of the relevant evidence of record at the time 
of the July 1999 rating decision follows:

A June 1999 VA examination report shows that the veteran 
reported a constant burning pain in his lower back, which he 
described as severe.  He described having difficulty 
sleeping.  He denied taking any medication.  Physical 
examination revealed that the veteran had difficulty arising 
from a chair and getting on and off the examination table.  
Gait was antalgic, and heel and toe standing was performed 
with some difficulty.  The spine appeared to be in proper 
alignment with moderate muscle spasm in the lumbosacral area.  
There was tenderness on palpation of the spine.  Range of 
motion revealed flexion to 25 degrees, extension to 
5 degrees, lateral bending to 5 degrees, bilaterally, and 
rotation to 25 degrees, bilaterally.  Deep tendon reflexes 
were 2/4 at the knees and ankles.  Straight leg raising was 
35 degrees bilaterally with low back pain on the tested side.  
Motor examination was 5/5.  Sensory examination was 5/5 
throughout except 3/5 over the L5 distribution.  Diagnosis 
was continued lumbar strain with degenerative disc disease of 
the lumbosacral spine.  

In the July 1999 rating decision, the RO stated that the 
evidence established that the veteran had severe limitation 
of motion, which would warrant a 40 percent evaluation.  The 
RO stated that a 50 percent evaluation was not warranted 
because there was no evidence that the veteran had a 
demonstrable deformity of a vertebral body.

The Board has carefully reviewed the evidence of record and 
the law extant at the time of the July 1999 rating decision 
and finds that the veteran has failed to show that that 
rating decision was clearly and unmistakably erroneous, 
particularly to the extent that had any alleged error not 
been committed, the outcome in the case would have been 
manifestly different.  See Fugo, 6 Vet. App. at 44.  At the 
time of the July 1999 rating decision, there was evidence 
that the veteran had severe limitation of motion of the 
lumbar spine, which would warrant a 40 percent evaluation 
under Diagnostic Code 5292.  This is the maximum evaluation 
allowed under that Diagnostic Code and Diagnostic Code 5295.  

The veteran argues, in effect, that had the rating specialist 
applied an Office of General Counsel opinion and the holding 
in DeLuca, that the veteran would have been granted a higher 
evaluation.  The General Counsel opinion cited applies to 
disabilities associated with the knee, and not the back.  
Regardless, the veteran's arguments amount only to a dispute 
with the weighing and evaluation of the evidence then of 
record.  This is the type of allegation that cannot, as a 
matter of law, form the basis for clear and unmistakable 
error.  A mere disagreement with how the RO evaluated the 
facts before it does not constitute an allegation that is 
adequate to raise a clear-and-unmistakable claim.  Luallen, 8 
Vet. App. at 96.  The Board agrees that the veteran's 
limitation of motion had worsened since the July 1999 rating 
decision, hence, the grant of the 40 percent evaluation.  
However, it cannot be stated that had the RO applied the 
holding in DeLuca that the veteran would have indisputably 
been granted an evaluation in excess of 40 percent, to 
include an extraschedular evaluation.  

The Court had further noted that the determinative issue in a 
claim for clear and unmistakable error is not evidentiary but 
legal, "i.e., has the appellant complied with the legal 
requirements to plead a [clear and unmistakable error] 
claim."  The same issue is inherent in this case.  The 
veteran has raised questions concerning the weighing or 
interpretation of the evidence, but he has not provided 
persuasive reasons as to why the result would have been 
manifestly different but for the alleged error.  Fugo, 6 Vet. 
App. at 44.  A clear and unmistakable error is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed."  Russell, 3 Vet. App. at 314.  Here, the 
Board finds that the RO's determination that the veteran 
warranted no more than a 40 percent evaluation is, at worst, 
debatable, which cannot form the basis of a valid claim for 
clear and unmistakable error.

Based upon the above reasons, the Board finds that the RO's 
determination in July 1999 to grant no more than a 40 percent 
evaluation for lumbosacral strain with degenerative 
narrowing, L5-S1 cannot constitute clear and unmistakable 
error.



III.  Service connection

The veteran claims that he developed hiatal hernia, 
gastroesophageal ulcer, and pyelonephritis while in service.  
Initially, he had asserted that these disabilities were due 
to the service-connected lumbosacral strain with degenerative 
narrowing, L5-S1.  He has added also that these disabilities 
were incurred in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for an 
ulcer may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110, 
provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
grant of service connection for hiatal hernia and 
gastroesophageal ulcer.  The service medical records are 
silent for any findings or diagnoses of a hiatal hernia or 
gastroesophageal ulcer.  There is no evidence of record to 
show that an ulcer was manifested to a compensable degree 
within one year following the veteran's discharge from 
service.  The veteran has been diagnosed with a hiatal hernia 
and gastroesophageal ulcer; however, there is no competent 
evidence of a nexus between the two disabilities and service, 
to include the service-connected lumbosacral strain with 
degenerative narrowing, L5-S1.  In fact, there is evidence to 
the contrary.  

In a May 2002 VA examination report, the examiner stated that 
the veteran's hiatal hernia was not caused by medication he 
was taking for his back pain.  He stated that the veteran's 
obesity was the most probable cause of the hiatal hernia.  
The examiner added that the gastroesophageal ulcer was 
secondary to the hiatal hernia, but that the medication the 
veteran took for his back "possibly" contributed to the 
ulcer.  The Board does not find that this establishes a nexus 
between the gastroesophageal ulcer and the service-connected 
lumbosacral strain with degenerative narrowing, L5-S1, as a 
finding that the medication "possibly" contributed to the 
ulcer is too speculative to establish a nexus between the 
gastroesophageal ulcer and the service-connected disability.  
See Lee v. Brown, 10 Vet. App. 336 (1997).  Thus, without 
competent evidence of a nexus between the diagnoses of hiatal 
hernia and gastroesophageal ulcer and service, to include the 
service-connected lumbosacral strain with degenerative 
narrowing, L5-S1 service connection for such cannot be 
granted.  

Further, the veteran has not brought forth any evidence of 
continuity of symptomatology of a hiatal hernia or a 
gastroesophageal ulcer between the time he got out of service 
and 1998, which is a 28-year period.  The 1998 private 
medical records are the first showing of hiatal hernia and 
gastroesophageal ulcer, and no medical professional 
attributed these diagnoses to either the veteran's service or 
the medication the veteran was taking for the service-
connected low back disorder.

As to the claim for service connection for pyelonephritis, 
the veteran has not brought forth competent evidence of a 
current diagnosis.  When examined in May 2002, the examiner 
noted that the veteran had a history of pyelonephritis but 
that he had no residual problems related to the past kidney 
infection.  Therefore, without evidence of a current 
disability, the claim for service connection for 
pyelonephritis must be denied.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Although the veteran has asserted that hiatal hernia and 
gastroesophageal ulcer are related to service or his service-
connected lumbosacral strain with degenerative narrowing, L5-
S1, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Additionally, he is not competent to allege he has a 
current diagnosis of pyelonephritis, as that requires a 
medical opinion.

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claim for service connection 
for hiatal hernia, gastroesophageal ulcer, and 
pyelonephritis, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55. 




ORDER

The claim for clear and unmistakable error in the May 1990 
rating decision is denied.

The claim for clear and unmistakable error in the December 
1993 rating decision is denied.

The claim for clear and unmistakable error in the July 1999 
rating decision is denied.

Service connection for hiatal hernia is denied.

Service connection for gastroesophageal ulcer is denied.

Service connection for pyelonephritis is denied.


REMAND

The veteran claims that he cannot work due to his service-
connected lumbosacral strain with degenerative narrowing, L5-
S1.  The Board finds that an examination is necessary in 
order to make a decision on this claim for entitlement to a 
total rating for compensation based upon individual 
unemployability.

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  Schedule the veteran for a VA 
examination to determine the current 
level of severity of the service-
connected lumbosacral strain with 
degenerative narrowing, L5-S1.  All 
indicated special studies should be 
accomplished and examination findings 
should be set forth in detail.  The 
examiner should be informed the veteran's 
only service-connected disability is the 
lumbosacral strain with degenerative 
narrowing, L5-S1.  The examiner is asked 
to comment on the extent to which 
findings of back disability would likely 
impact upon the veteran's ability to work 
at jobs, for which he would otherwise be 
qualified.  Any opinion expressed about 
the impairing effects of his back 
disability upon his ability to work 
should be accompanied by some written 
rationale.

2.  Readjudicate the claim for 
entitlement to a total rating for 
compensation based upon individual 
unemployability.

3.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



